DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 8, and 9 are objected to because of the following informalities:  the claims contain a grammatical error.  Apparently, the limitation should read “…feed-through channel which is open at least on a side which extends substantially parallel to the feed-in direction or take-out direction”.  
Claim 15 is objected to because of the following informalities:  the claim contains a grammatical error.  Apparently, the limitation should read “…the image recording device is in the second condition in a parked position of the vehicle”.
Appropriate correction is required.

Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a driving part for engaging an engaging part of a movable cleaning device…and for driving the movable cleaning device, as in claim 1, which is interpreted as a driven disc and equivalents thereof;
a cleaning part for at least partly cleaning said outer surface, as in claim 1, which is interpreted as a wiper and equivalents thereof;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 11, and 13-15 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2013/0209079), and further in view of Yanase et al. (JPS 6264649, machine translation referenced hereafter).
Regarding Claims 1, 11, 13, and 14:  Alexander teaches, in a motor vehicle, an assembly having an image recording device for a body of a motor vehicle, comprising a housing part (Fig. 3A, element 16), an optical element having an outer surface (element 20), and a driving part (elements 26, 34) for engaging an engaging part (arm of element 22) of a moveable cleaning device (element 22), which movable cleaning device furthermore comprises a cleaning part (element 22) for at least partly cleaning said outer surface, wherein said driving part is furthermore for driving the movable cleaning device in order to have the cleaning part at least partly clean said outer surface of the optical element [0038], and wherein the image recording device is adjustable between a first condition in which the image recording device allows at least partly introducing or taking out the engaging part of the movable cleaning device (Fig. 12B illustrates the engaging part of the cleaning device as accessible) and a second condition in which the image recording device prevents the engaging part of the movable cleaning device being taken out or being introduced (Fig. 12A illustrates the engaging part of the cleaning device in a stowed position).
It is noted that the driving part for engaging the engaging part of the movable cleaning device has been interpreted under 35 USC 112(f) as a disc (please see above), which is not expressly disclosed by Alexander.  Alexander teaches that a memory shape alloy is used to move the wiper across the outer surface [0033].  Alexander teaches that the memory shape alloy may have any suitable shape or form [0036], but is silent as to the disc as claimed.   However, Yanase teaches a similar driving device for a wiper for motor vehicle mirror, the driving device comprising memory shape alloy (Fig. 1, element 6) which transitions to a position causing a disc to rotate to drive the wipers (see page 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Alexander with a driving part comprising a disc in order to move the wipers, as taught by Yanase.
Regarding Claim 2:  Alexander in view of Yanase teach the elements of Claim 1 as discussed above.  Alexander further teaches that, in the second condition of the image recording device, the positioning of the driving part relative to the housing part prevents the engaging part of the movable cleaning device being taken out or introduced (see Fig. 12A).
Regarding Claim 15:  Alexander in view of Yanase teach the elements of Claim 14, as discussed above.  Though Alexander does not expressly disclose the second condition specifically for use when the vehicle is in a parked position, Alexander does teach that the second condition is used when the camera is not in use [0051].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Alexander and Yanase to configure the image recording device to move to the second condition when the vehicle is parked since the device is not in use, as suggested by Alexander.

Allowable Subject Matter
Claims 3-10, 12, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the reviewed prior art does not anticipate or suggest the features set forth in the aforementioned claims.  The closest prior art of record is that of Alexander as discussed above.  Alexander does not teach or suggest the image recording device is provided with a first passage located in the housing part and a second passage in the driving part, the passages forming a feed-through channel in the manner required by Claim 3.  Alexander does not disclose or suggest a stop surface of a hook part of the engaging part as required by Claims 10, 12, and 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2015/115129 to Kotani teaches a drive system for a wiper device of a motor vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATASHA N CAMPBELL/             Primary Examiner, Art Unit 1714